Decision
On December 30, 1999, the defendant was sentenced to forty (40) years in the Montana State Prison for the offense of Mitigated Deliberate Homicide.
On May 18, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ann C. German. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the *48sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 30th day of May, 2001.
Done in open Court this 18th day of May, 2001.
It is the unanimous decision of the Sentence Review Division, that upon rehearing, the weapons enhancement sentence imposed by the Sentence Review Division on November 2, 2000, is withdrawn. Defendant shall not be eligible for parole until he has served a minimum of 20 years of his sentence.
The reason for the amendment is that this was an egregious crime against an unarmed victim and mother of four children. Therefore, the 10 year parole eligibility is insufficient to insure the defendant's complete rehabilitation on his discharge.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.